IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1362
                           Filed November 27, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAIRO RODRIGUEZ,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Patrick R. Grady,

Judge.



      Jairo Rodriguez appeals from the district court’s judgment denying his

motion to suppress evidence. REVERSED AND REMANDED.




      E. Daniel O’Brien, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Louis Sloven, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Mullins and Greer, JJ.
                                        2


BOWER, Chief Judge.

      This case is a companion case to State v. Salcedo, ___ N.W.2d ___,

No. 18-1353, 2019 WL 5849005 (Iowa 2019), recently filed by our supreme court.

The State has filed a motion to reverse. This case raises the same legal challenge

to evidence stemming from a traffic stop as in Salcedo. The supreme court

reversed the district court’s judgment as to whether the deputy developed

reasonable suspicion of other criminal activity before unreasonably prolonging the

stop. Salcedo, ___ N.W.2d at ___. Because the same legal reasoning and opinion

in Salcedo fully apply here, we reverse the district court’s judgment denying

Rodriquez’s motion to suppress. We therefore reverse and remand.

      REVERSED AND REMANDED.